271 So.2d 483 (1972)
STATE of Florida ex rel. the MIAMI HERALD PUBLISHING COMPANY, Relator,
v.
The Honorable William Lamar ROSE, Court of Record Judge, Respondent.
No. 72-1033.
District Court of Appeal of Florida, Second District.
December 18, 1972.
Daniel P.S. Paul and John-Edward Alley of Paul & Thomson, Miami, for petitioner.
William Lamar Rose, pro se.
Joseph P. D'Alessandro, State's Atty., Fort Myers, for respondent.
Morton A. Goldberg, Fort Myers, for defendant David Hedden.
PER CURIAM.
This cause is before us on a Suggestion for Writ of Prohibition in which the relator is seeking to prohibit enforcement of a pretrial order in a murder case (State of Florida v. David Hedden, Case No. F 72-281, Court of Record, Lee County) restricting communications media in their reports of the trial. The relator makes no objections to those portions of the order prohibiting photographs within the area described but objects solely to that portion of the order prohibiting it *484 from publishing any information about the case except testimony presented in open court, including hearings in chambers. To the extent that the order operates as a prior restraint upon constitutionally privileged publication or communication it is invalid. The trial judge has ample power to insure a fair trial for Hedden without suppressing relator's first amendment rights; for example the jury has been sequestered and other procedural safeguards have been taken.
Accordingly, pursuant to Rule 4.5 (g), F.A.R., 32 F.S.A., and rather than proceeding in prohibition, the order under attack is hereby stayed. See, New York Times Co. v. U.S., 1971, 403 U.S. 713, 91 S.Ct. 2140, 29 L.Ed.2d 822, and cases therein cited.